DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 8, 11, 13, 14, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zankat et al (U.S. Patent No. 10,803,527).
As per claims 1, 8 and 15, Zankat et al teach and/or disclose a system and method for providing a 
user with a portable device or image capturing device for providing a video stream of a vehicle involved in an accident.  See the abstract of Zankat et al.  Accordingly, Zankat et al teach or disclose:
	providing, by one or more processors, an instruction for taking a video of a vehicle for a damage evaluation (see paragraphs [0028] – [0032]  , [0048]  and [0058]  of  Zankat et al.;
	receiving, by one or more processors, the video of the vehicle for the damage evaluation (see paragraphs [0038]  and  [0048]  of  Zankat et al.;
	verifying, by one or more processors, the vehicle in the video being the same vehicle for the damage evaluation (see paragraphs [0038]  and  [0062]  of  Zankat et al.);
	evaluating, by one or more processors, a damage status of the vehicle (see paragraphs [0036]  and [0062]  of  Zankat et al.); and 


As per claims 4, 11 and 18, Zankat et al teach or disclose wherein verifying the vehicle includes:
	in response to recognizing the vehicle being not the same vehicle for the damage evaluation, giving an alert to a user.  Applicant is directed to paragraphs [0038]  and  [0049]  of  Zankat et al.
 
As per claims 6, 13 and 20, Zankat et al teach or disclose wherein evaluating the damage status includes detecting an identification of the vehicle using optical character recognition techniques.   Applicant is directed to paragraph [0061]  of  Zankat et al.

As per claims 7 and 14, Zankat et al disclose wherein evaluating the damage status includes detecting damages of the vehicle using visual recognition techniques.  Applicant is directed to paragraphs [0038]  and [0053]  of  Zankat et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 9, 10, 12, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zankat et al (U.S. Patent No. 10,803,527) as applied to claims 1, 8 and 15 above in view of Kfir (Shwartzberg WO 2004/042673).
As per claims 2-5, the teachings of  Zankat et al.  are discussed above.  Zankat et al. do not 
explicitly teach or disclose the limitations of claims 2-3 and 5.

	Applicant is directed to pages 6-7, 21 and 23 of Schwartzberg.  

As per claims 3, 10 and 17, Shwartzberg et al teach or disclose verifying the vehicle includes:
detecting blurriness in each frame of the video using Laplacian variance techniques, and detecting any existing abrupt frame changing of the video by analyzing a change of corresponding pixels between previous frame and current frame in the video.
Applicant is directed to page 39 of Shwartzberg.

	As per claims 5, 12 and 19, Shwartzberg et al teach or disclose wherein verifying the vehicle includes performing a cross validation, the cross validation including checking appearance time of the vehicle in public video records.  Applicant is directed to pages 30 and 52 of Shwartzberg.

	As per claims 2-3, 5, 9, 10, 12, 16, 17 and 19,  it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Shwartzberg into the system and method of Shwartzberg in order to quickly identify a vehicle not related to the accident especially if a tag is switched between two vehicles for fraud purposes.
	
                     			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Subject Matter Eligibility Standard 
 	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
	Claims 1 and 8 are directed to a method.  Claim 15 is directed to a system.
Claim 1 recites the limitations of  :
providing, an instruction for taking a video of a vehicle for a damage evaluation;
receiving, the video of the vehicle for the damage evaluation;
verifying, the vehicle in the video being the same vehicle for the damage evaluation;
evaluating, a damage status of the vehicle; and
outputting, a damage report based on the damage status of the vehicle.

Claims 8 and 15 recite: 
to provide an instruction for taking a video of a vehicle for a damage evaluation;
to receive the video of the vehicle for the damage evaluation;
to verify the vehicle in the video being the same vehicle for the
damage evaluation;
to evaluate a damage status of the vehicle; and
to output a damage report based on the damage status of the vehicle.

Claims 1, 8 and 15 relate to a concept of providing fundamental economic principles or practices (including hedging, insurance, mitigating risk).

This is a mental and manual instruction and function.

Claims 3, 10 and 17 recite verifying the vehicle includes:
detecting blurriness in each frame of the video using Laplacian variance techniques, and detecting any existing abrupt frame changing of the video by analyzing a change of corresponding pixels between previous frame and current frame in the video.
This is a mental and manual instruction and function.

Claims 4, 11 and 18 recite wherein verifying the vehicle includes:
in response to recognizing the vehicle being not the same vehicle for the damage evaluation, giving an alert to a user.
This is also a mental and manual instruction and function.
 
Claims 5, 12 and 19 recite wherein verifying the vehicle includes
performing a cross validation, the cross validation including checking appearance time of the vehicle in public video records.
This is also a mental and manual instruction and function.

Claims 6, 13 and 20 recite wherein evaluating the damage status includes detecting an identification of the vehicle using optical character recognition techniques.  Using an optical 

Claims 7 and 14 recite wherein evaluating the damage status includes detecting damages of the vehicle using visual recognition techniques.  This function involves a mental and manual function.

	 The independent claim 1 recites the additional element of one or more “processors”.       Claim 8 recites a storage media.  Claim 15 recites the additional elements of “one or more processor” and a “computer storage media”.

 	The claimed processor(s), and storage media network are generic computer processors and storage media.  
These additional elements of a processor and a storage media are not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
The claims merely amount to the application or instructions to apply the abstract idea on a computer, and are considered to amount to nothing more than requiring a generic computer  system (e.g. a computer system comprising a generic database storage medium; a generic element for providing  an internet store comprising a website; a generic element for receiving 
The judicial exception is not integrated into a practical application.  In particular, the claimed processor and/or trained machine are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

The dependent claim(s) when analyzed and each taken as a whole are held to be patent  ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that  the claim(s) is/are not directed to an abstract idea. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

January 31, 2022